COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         Ex parte Oscar Minjare Sanchez, Jr.

Appellate case number:       01-18-00139-CR

Trial court case number:     1412036-A

Trial court:                 176th District Court of Harris County

       A majority of the justices of the En Banc Court voted to grant appellant’s motion
for rehearing en banc of this Court’s Memorandum Opinion and Judgment.
       Appellant’s motion for rehearing en banc is granted, this Court’s Memorandum
Opinion is withdrawn, and the Judgment is vacated. The case will remain pending and
will be resubmitted for en banc review and disposition at a later date. See TEX. R. APP. P.
49.7.

       It is so ORDERED.
Judge’s signature:     ___/s/ Evelyn V. Keyes_____
                       ☒ Acting for the Court

En Banc Court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.

Justices Keyes, Higley, and Lloyd voted to deny the motion for rehearing en banc.

Date: __June 13, 2019___